UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 16-7464


TROY L. PEARSON,

                     Petitioner - Appellant,

              v.

CECILIA REYNOLDS,

                     Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
David C. Norton, District Judge. (4:16-cv-01802-DCN)


Submitted: May 23, 2017                                              Decided: June 8, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy L. Pearson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy L. Pearson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition. The magistrate judge recommended dismissing the petition and advised

Pearson that failure to file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Pearson

waived appellate review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2